Citation Nr: 9927942	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-16 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for cardiovascular 
disease manifested by chest pain.  

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran last served on active duty from June 1978 to 
March 1997.  He had over three years of prior active service.  

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans (VA) Regional 
Office (RO) rating decision dated June 23, 1997.  In the same 
rating decision the RO also granted service-connection for 
low back injury with herniated nucleus pulposus L3-4 and L5-
S1 evaluated as 10 percent disabling, fracture of the left 
fibula evaluated as noncompensable and kidney stones 
evaluated as noncompensable.  

On June 30, 1997 the veteran was notified of the June 1997 
rating decision.  A general notice of disagreement (NOD) was 
received by the RO on June 25, 1998.  A statement of the case 
(SOC) solely pertaining to the issue of entitlement to 
service connection for cardiovascular disease was furnished 
the veteran and his representative in August 1998.  A 
substantive appeal was received in September 1998 regarding 
the issue of entitlement to service connection for 
cardiovascular disease; however, the veteran indicated that 
he was in disagreement with the service-connected evaluations 
set by the June 1997 rating.  

As the NOD in June 1997 appears to have also included 
disagreement with the assigned evaluations for low back 
injury with herniated nucleus pulposus L3-4 and L5-S1, 
fracture of the left fibula and kidney stones and therefore 
was timely, the veteran and his representative were furnished 
a separate statement of the case on such issues in October 
1998; however, he never filed a substantive appeal for 
appellate consideration of such issues.

Also, the Board recognizes that following a rating decision 
in December 1998, in which the RO denied claims of 
entitlement to service connection for a cervical spine 
disability and hemorrhoids, it appears that the statement of 
accredited representative filed in April 1999, also served as 
an NOD with respect to the denial of such claims.  

As the veteran has not been furnished an SOC with respect to 
such claims the issues of entitlement to service connection 
for a cervical spine disability and hemorrhoids will be 
addressed in the Remand portion of the decision.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The RO should obtain clarification from the veteran as to the 
effective date claim he mentioned in his substantive appeal 
filed in September 1998 and take all adjudicatory action 
deemed necessary. 


FINDING OF FACT

The claim for service connection for cardiovascular disease 
manifested by chest pain is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims for service connection for cardiovascular disease 
manifested by chest pain is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's voluminous service medical records 
shows that he underwent comprehensive diagnostic 
cardiovascular work-ups in active service for chest pain 
including a cardiac catheterization in February 1993.  In 
late March 1997, it was noted clinically that based upon 
review of the diagnostic procedures in active duty there was 
no evidence of cardiac abnormality.  

The chest pain was described as atypical.  Continue 
management of hypercholesterolemia was noted.  Evaluations in 
active service for intermittent elevated blood pressure 
readings reflected a diagnosis of normotensive blood 
pressure.  No residuals of cardiac catheterization were noted 
on a report of a physical examination in January 1996 nor 
subsequently.

The postservice medical evidence dating through late 1998 is 
silent for objectively demonstrated cardiovascular disease, 
or residual of cardiac catheterization.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

If the disability is cardiovascular disease and manifested to 
a compensable degree within one year following separation 
from active duty, service connection may be granted.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998). 

In determining whether an injury or disease was incurred or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service as shown by the service records, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304 (1998).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (1997); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).




Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1997).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement. Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Analysis

A comprehensive review of the evidence clearly shows that the 
record as a whole is devoid of any competent medical evidence 
of a current identifiable cardiovascular disease process 
manifested by chest pain.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); Brammer v. Derwinski, 2 Vet. App. 23 (1992); 
Rabideau v. Derwinski, 2 Vet. App 141, 143 (1992).  
Specifically, a comprehensive diagnostic work-up during 
active duty revealed no evidence of underlying cardiovascular 
disease.  Intermittent elevated blood pressure readings were 
considered normotensive and not attributed to any essential 
hypertension process.  Moreover, there were no identifiable 
residuals of a cardiac catheterization undertaken for 
diagnostic work-up in 1993 noted on subsequent physical 
examinations.  

Also, the Board notes that the hypercholesterolemia in 
service was not associated with any cardiovascular disease 
process either in service or currently.  The Board points out 
that hypercholesterolemia, alone, is not a disability.  A 
disability is impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The evidence does not show, 
nor does the veteran contend, that his hypercholesterolemia 
as noted in service currently impairs his earning capacity in 
any way. 

Moreover, the Board notes that the veteran argues that he 
developed a cardiovascular disability manifested by chest 
pain during active duty.  The Board notes the Court has held 
that while a lay person is competent to testify as to facts 
within his own observation and recollection, such as visible 
symptoms, a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical education, training or experience, such 
as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Overall, as there is no competent medical evidence of a 
cardiovascular disease process manifested by chest pain 
linked to active duty, the veteran's claim is not well-
grounded.  If the claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim for 
entitlement to service connection for cardiovascular disease 
manifested by chest pain is denied. Edenfield v. Brown, 6 
Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for 
cardiovascular disease manifested by chest pain is not well 
grounded, the benefit of the doubt doctrine has no 
application to his claim.


ORDER

The veteran not having submitted well-grounded claim for 
service connection for cardiovascular disease manifested by 
chest pain, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). 

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

As the Board noted previously, the RO did not issue an SOC in 
response to the veteran's NOD with the denial of entitlement 
to service connection for a cervical spine disability and 
hemorrhoids.  Where there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey, 7 Vet. App. at 408-10.

To ensure that VA has met its duty to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action: 

The RO should issue a statement of the 
case in response to the NOD with the 
denial of entitlement to service 
connection for a cervical spine 
disability and hemorrhoids.  The veteran 
should be informed that he needs to file 
a substantive appeal during the requisite 
period of time for appellate 
consideration of the additional claims.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless he is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

